

116 HRES 691 IH: Honoring the accomplishments and charitable contributions of Peter Morgan Alonso of the New York Mets upon his being named the National League Jackie Robinson Rookie of the Year.
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 691IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. King of New York (for himself, Mr. Yoho, Mr. Engel, and Mr. Suozzi) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the accomplishments and charitable contributions of Peter Morgan Alonso of the New York Mets upon his being named the National League Jackie Robinson Rookie of the Year. 
Whereas Peter Morgan Alosno of the New York Mets (referred to in this preamble as Pete Alonso) has found tremendous athletic success while developing into a pillar of his community; Whereas Pete Alonso thrived at Jesuit High School and Henry B. Plant High School; 
Whereas Pete Alonso earned an athletic scholarship to play baseball for the University of Florida Gators; Whereas Pete Alonso was named to the All-Southeastern Conference team for his successful freshman year; 
Whereas Pete Alonso helped lead the Gators to the College World Series in both 2015 and 2016; Whereas Pete Alonso was selected by the New York Mets in the second round of the 2016 Major League Baseball draft; 
Whereas Pete Alonso found tremendous success throughout the New York Mets farm system; Whereas Pete Alonso was named to the New York Mets 2019 Opening Day roster as the starting first baseman; 
Whereas, on June 22, 2019, Pete Alonso hit his 26th home run breaking the National League record for most home runs by a rookie before the All-Star break; Whereas, on July 8, 2019, Pete Alonso won the 2019 Major League Baseball Home Run Derby, racking up an impressive total of 57 home runs, becoming only the second rookie to win the Derby outright; 
Whereas Pete Alonso announced that he was donating a significant percentage of his Home Run Derby prize to the Wounded Warrior Project and Tunnel to Towers; Whereas, on September 11, 2019, Pete Alonso purchased and arranged for every member of the New York Mets to wear cleats honoring 9/11 first responders; 
Whereas, on September 20, 2019, Pete Alonso became the second rookie to hit 50 home runs in a season;  Whereas, on September 28, 2019, Pete Alonso hit his 53d home run, breaking the record for most home runs hit by a rookie in Major League Baseball history;  
Whereas, on October 1, 2019, Pete Alonso donated his custom bat and cleats used during the game on September 11, 2019, to the National September 11 Memorial and Museum in honor of both the first responders and their families; and Whereas, on November 11, 2019, Pete Alonso was rightfully named the National League Jackie Robinson Rookie of the Year: Now, therefore, be it 
That the House of Representatives— (1)recognizes the accomplishments and fine example of Peter Morgan Alonso of the New York Mets; and 
(2)honors him for his record-breaking year and commitment to his community. 